Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses the use of radio frequency communications circuits including those that use power amplifiers for transmission and low noise amplifiers in a receive path. As a whole the prior art does not teach or fairly suggest an input port to receive an input radio frequency signal; a power amplifier coupled to the input port to amplify the input radio frequency signal and provide a first radio frequency signal responsive to being enabled, and to present an off-state impedance of at least 200 Ohms responsive to being disabled; an antenna port configured to be coupled to an antenna, to receive a second radio frequency signal from the antenna in a receive mode of operation and to transmit the first radio frequency signal from the power amplifier to the antenna in a transmit mode of operation; a low-noise amplifier coupled to the antenna port to amplify the second radio frequency signal and provide the amplified second radio frequency signal to an output port; a switching circuit disposed between the low-noise amplifier and the antenna port to selectively couple the low-noise amplifier to the antenna port; and a controller coupled to the switching circuit, the power amplifier, and the low-noise amplifier, the controller being configured to cause the switching circuit to close and to disable the power amplifier in the receive mode of operation, and to cause the switching circuit to open in the transmit mode of operation. When considering all the respective claim limitations as a whole and in combination, none of the prior discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648